Citation Nr: 0725859	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-36 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1978 to 
November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In January 2007, the veteran submitted a waiver of RO 
consideration for additionally submitted evidence.


FINDING OF FACT

Blood pressure testing has failed to show either diastolic 
pressure of 110 or more, or systolic pressure of 200 or more.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for 
hypertension have not been met. 38 U.S.C.A.  § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
(DC) 7101 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In two letters, dated in August 2002 and April 2003, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand from the 
notices what was needed to substantiate his claim, and thus 
the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Since service connection has been 
granted for hypertension, the first three Dingess elements 
were substantiated prior to the appeal, and further notice 
was not required.  The veteran's claim is for an increased 
rating; thus, only the type of evidence necessary to 
establish a disability rating and effective date for the 
disability are relevant to his claim.  Here, adequate notice 
was not provided to the veteran regarding the fifth element 
identified by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess.  Because the preponderance of the 
evidence is against the veteran's claim, however, the Board 
finds that he has not been prejudiced since any issue as to 
an appropriate effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in April 2003 and April 2006, he was afforded 
formal VA examinations to assess the severity of his 
hypertension.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background & Analysis

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran is separately evaluated for cardiovascular 
disease at the 30 percent rating, which issue is not on 
appeal.  He is currently rated at 10 percent for hypertension 
under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent 
rating is assigned when diastolic pressure is predominantly 
100 or more; when systolic pressure is predominantly 160 or 
more; or when an individual with a history of diastolic 
pressure predominantly 100 or more requires continuous 
medication to control his hypertension.  A 20 percent rating 
is assigned when diastolic pressure is predominantly 110 or 
more; or when systolic pressure is predominantly 200 or more.

VA outpatient treatment records, dated from May 2001 to 
August 2006, and the reports of examination conducted for VA 
purposes, dated in April 2003 and April 2006, reflect that 
while the veteran's blood pressure has fluctuated during the 
course of his appeal, he has not demonstrated a diastolic 
pressure that is at least 110 at any point.  Similarly, the 
veteran has not been shown to have a systolic pressure that 
is 200 or more at any time.  The veteran takes daily blood 
pressure medication, but this factor alone does not mandate 
the assignment of a rating in excess of 10 percent.  
Accordingly, the criteria for a rating in excess of 10 
percent for hypertension have not been met, and the veteran's 
claim is therefore denied.  


ORDER

A rating in excess of 10 percent for hypertension is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


